DETAILED ACTION
Response to Arguments
Applicant’s amendments filed on 2/25/2022, by adding the limitation “identify a reception antenna element, of the N reception antenna elements, that receives a highest power, set the reception antenna element as a reference element” to independent claim 1 and adding “receiving, from a ground command acquisition antenna, notification information, transmitted from a ground control station” to independent claims 7 overcome the rejections set forth in the Final Office Action dated 12/08/2021. Accordingly, the aforementioned rejection has been withdrawn.  	

Allowable Subject Matter
Claims 1-7 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Otaki, (EP 1093,268) teaches the concepts of a correlation circuity (FIG. 2) configured to perform correlation processing on each of the reception signals demultiplexed by the demultiplexers with a reception antenna element, of the N reception antenna elements, that receives the highest power being set as a reference element so as to calculate a relative phase difference (FIG. 2, and Par. 81-82, FIG. 10-11, 17, 20, 22 ), and  calculate an excitation coefficient for cancelling a phase difference between the N reception antenna elements for each of the sub-channels based on the calculated relative phase difference (FIG. 2 and Par. 81-82, “phase shifters 21 and 22, which are provided at the output terminals of the receives 12a and 12b, . . . phase-shifts the output signals  . . . by a predetermined amount of phase based on the detection result of the cross-correlation detector”, “a cross-correlation detector 20 for detecting a cross correlation value between the output signals from the receivers”); N phase compensators (FIG. 2-4, and Par. 81 and 86“phase shifters”) configured to multiply the reception signals demultiplexed by the demultiplexer, respectively, by the excitation coefficient for each of the sub-
However, the prior art does not disclose or fairly suggest the limitation: "correlation circuitry configured to identify a reception antenna element, of the N reception antenna elements, that receives a highest power, set the reception antenna element as a reference element, perform correlation processing on each of the reception signals demultiplexed by the N demultiplexers with the reception antenna element, of the N reception antenna elements, that receives the highest power and was set as the reference element so as to calculate a relative phase difference, and calculate an excitation coefficient for cancelling a phase difference between the N reception antenna elements for each of the sub-channels based on the calculated relative phase difference; N phase compensators configured to multiply the reception signals demultiplexed by the N demultiplexers, respectively, by the excitation coefficient for each of the sub-channels; and a combiner configured to combine multiplication results from the N phase compensators for each of the sub-channels to generate output signals”, along with other limitations of the independent claim 1 and the prior art does not disclose or fairly suggest the limitation, “N phase compensators configured to multiply the reception signals demultiplexed by the N demultiplexers, respectively, by the excitation coefficient for each of the sub-channels; and 3Application No. 16/965,076 Reply to Office Action of December 8, 2021 a combiner configured to 
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	
 /FRED A CASCA/               Primary Examiner, Art Unit 2644